DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 29 October 2021 in response to the Final Office action mailed 29 April 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-4, 7, 9-17 and 21-22 are pending, wherein: claim 1 has been amended, claims 2-4, 7, 9-17 and 21-22 are as previously presented, claim 8 is withdrawn by previous restriction requirement, and claims 5-6 and 18-20 have been cancelled by this and/or previous amendment(s). 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4, 7, 9-11, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US PGPub 2010/0093888) in view of Laufer et al. (WO 2014/184116; using US PGPub 2016/0096951 for English language citations).
Regarding claims 1-2, 7 and 11, Endo teaches molding compositions (abstract; [0016]-[0017]) comprising A) polylactic acid ([0018]), B) 0.01-10 parts by weight of a carbodiimide ([0066]; [0079]), and C) a phosphoric acid ester ([0080]), and may further comprise one or more of D) 0.5 to 200 parts thermoplastic resin ([0090]; [0121]), E) a stabilizer ([0122]), F) a crystallization accelerator ([0138]), G) filler ([0148]), H) a release agent ([0170]), I) an antistatic agent ([0184]), J) a carboxyl group capping agent ([0186]), K) 0.1 to 30 parts of an ester-based plasticizer ([0210]; [0218]), L) an impact modifier ([0219]), and other optional additives ([0229]). Endo further teaches the thermoplastic resin D) includes polyvinyl chloride based resins ([0090]). 

Endo teaches 100 parts of polylactic acid A) (instant b), 0.01-10 parts by weight of carbodiimide B) (instant a), 0.5 to 200 parts of thermoplastic resin D) (instant c), and optionally 0.1 to 30 parts of ester-based plasticizer K) if present (also or alternatively readable over instant b).  As such, Endo teaches 100.1 to 130 parts A)+K) (instant b), 0.01 to 10 parts B) (instant a), and 0.5 to 200 parts D) (instant c), per 100 parts A). The ranges of Endo substantially overlap with and render obvious the instantly claimed ratio of (b) to (a) of 200:1 to 10:1 parts and renders obvious the instantly claimed b)+a) corresponding to 10 to 100 parts per 100 parts c).
Endo teaches the inclusion of the carbodiimide compound B) which may be a mono- or di-carbodiimide compound ([0068]) or may be a polycarbodiimide ([0070]), and preferably contains a small amount of an isocyanate group in the molecule ([0066]). Suitable polycarbodiimides of Endo include commercially available carbodiimides such as poly(diisopropylcarbodiimide)s and poly(methyldiisopropylphenylenecarbodiimide)s, etc. ([0070]). Endo does not teach the polycarbodiimides of instant structure (I) (instant 
 Regarding claims 4, 15 and 21, Endo in view of Laufer render obvious the composition as set forth above. Laufer teaches the structure of the polycarbodiimides as set forth above wherein n is 1-10 ([0009])(instant m). As noted Endo teaches the polylactic acid A) includes copolymers of lactic acid with dihydric alcohols including octanediol and diethylene glycol, alcohols having three or more hydroxy groups including glycerin and pentaerithritol, dicarboxylic acids including terephthalic acid and phthalic acid, and polycarboxylic acids including trimellitic acid ([0021]) (readable over 
Regarding claims 10 and 16-17, Endo in view of Laufer render obvious the compositions as set forth in claims 1 and 15 above and Laufer teaches the polycarbodiimide structure as set forth in claims 1 and 15 above. 
Endo teaches 100 parts of polylactic acid A) (instant b), 0.01-10 parts by weight of carbodiimide B) (instant a), 0.5 to 200 parts of thermoplastic resin D) (instant c), and optionally 0.1 to 30 parts of ester-based plasticizer K) if present (also or alternatively readable over instant b).  As such, Endo teaches 100.1 to 130 parts A)+K) (instant b), 0.01 to 10 parts B) (instant a), and 0.5 to 200 parts D) (instant c), per 100 parts A). The ranges of Endo substantially overlap with and render obvious the instantly claimed ratio of (b) to (a) of 40:1 to 30:1 parts (instant claims 10 and 16), and renders obvious the instantly claimed b)+a) corresponding to 10 to 100 parts per 100 parts c) (instant claim 17).
Regarding claim 9, Endo in view of Laufer renders obvious the compositions as set forth above and Endo further teaches the polymer compositions are suitable for forming molded articles including films, sheets, fabrics, fibers, cloth, composites, etc. ([0247]), and a plurality of end-use articles (see [0248]-[0251]). 


Claims 1, 3-4, 7, 9-10, 12-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US PGPub 2010/0093888) in view of Laufer et al. (EP 3018124 A1; using US PGPub 2017/0334839 for English language citations).
Regarding claims 1 and 3, 7 and 12, Endo teaches molding compositions (abstract; [0016]-[0017]) comprising A) polylactic acid ([0018]), B) 0.01-10 parts by weight of a carbodiimide ([0066]; [0079]), and C) a phosphoric acid ester ([0080]), and may further comprise one or more of D) 0.5 to 200 parts thermoplastic resin ([0090]; [0121]), E) a stabilizer ([0122]), F) a crystallization accelerator ([0138]), G) filler ([0148]), H) a release agent ([0170]), I) an antistatic agent ([0184]), J) a carboxyl group capping agent ([0186]), K) 0.1 to 30 parts of an ester-based plasticizer ([0210]; [0218]), L) an impact modifier ([0219]), and other optional additives ([0229]). Endo further teaches the thermoplastic resin D) includes polyvinyl chloride based resins ([0090]). 
Endo teaches the polylactic acid A) includes copolymers of lactic acid with dihydric alcohols, alcohols having three or more hydroxy groups including glycerin and pentaerithritol, dicarboxylic acids including terephthalic acid and phthalic acid, and polycarboxylic acids including trimellitic acid ([0021]) (readable over at least instant b) polyesters of aliphatic dicarboxylic acids, glycerol esters, pentaerythritol esters, etc.). 
Endo teaches 100 parts of polylactic acid A) (instant b), 0.01-10 parts by weight of carbodiimide B) (instant a), 0.5 to 200 parts of thermoplastic resin D) (instant c), and optionally 0.1 to 30 parts of ester-based plasticizer K) if present (also or alternatively readable over instant b).  As such, Endo teaches 100.1 to 130 parts A)+K) (instant b), 0.01 to 10 parts B) (instant a), and 0.5 to 200 parts D) (instant c), per 100 parts A). The ranges of Endo substantially overlap with and render obvious the instantly claimed ratio of (b) to (a) of 200:1 to 10:1 parts and renders obvious the instantly claimed b)+a) corresponding to 10 to 100 parts per 100 parts c).
Endo teaches the inclusion of the carbodiimide compound B) which may be a mono- or di-carbodiimide compound ([0068]) or may be a polycarbodiimide ([0070]), and preferably contains a small amount of an isocyanate group in the molecule ([0066]). Suitable polycarbodiimides of Endo include commercially available carbodiimides such as poly(diisopropylcarbodiimide)s and poly(methyldiisopropylphenylenecarbodiimide)s, etc. ([0070]). Endo does not teach the polycarbodiimides of instant structure (I) (instant claim 1) or (III) (instant claim 3). However, Laufer teaches carbodiimides of instant structures (I) and (III) having terminal urea and/or urethane groups suitable for use as stabilizers in ester-based polymer compositions including polylactic acid, etc. (abstract; [0004]-[0018]; [0040]). Laufer teaches the carbodiimides of structure (I) are advantageous over commonly used carbodiimides as they are easily producible and 
 Regarding claims 4, 13, 15 and 21-22, Endo in view of Laufer render obvious the composition as set forth above. Laufer teaches the structure of the polycarbodiimides as set forth above wherein n is 1-15 ([0009])(instant m). As noted Endo teaches the polylactic acid A) includes copolymers of lactic acid with dihydric alcohols including octanediol and diethylene glycol, alcohols having three or more hydroxy groups including glycerin and pentaerithritol, dicarboxylic acids including terephthalic acid and phthalic acid, and polycarboxylic acids including trimellitic acid ([0021]) (readable over at least instant b) polyesters of diethylene glycol, glycerol, octanol, etc. of instant claims 4, 13 and 15). Endo further teaches the plasticizer K) selected from glycerin-based polyesters, polycarboxylic acid esters, phosphoric acid esters, polyalklylene glycol esters, and benzoic acid esters of diethylene glycol, etc. ([0210]), including polyesters of adipic acid and ethylene glycol, etc. ([0211]), polyesters 
Regarding claims 10, 14 and 16-17, Endo in view of Laufer render obvious the compositions as set forth in claims 1, 13 and 15 above and Laufer teaches the polycarbodiimide structure as set forth in claims 1, 12 and 15 above. 
Endo teaches 100 parts of polylactic acid A) (instant b), 0.01-10 parts by weight of carbodiimide B) (instant a), 0.5 to 200 parts of thermoplastic resin D) (instant c), and optionally 0.1 to 30 parts of ester-based plasticizer K) if present (also or alternatively readable over instant b).  As such, Endo teaches 100.1 to 130 parts A)+K) (instant b), 0.01 to 10 parts B) (instant a), and 0.5 to 200 parts D) (instant c), per 100 parts A). The ranges of Endo substantially overlap with and render obvious the instantly claimed ratio of (b) to (a) of 40:1 to 30:1 parts (instant claims 10, 14 and 16), and renders obvious the instantly claimed b)+a) corresponding to 10 to 100 parts per 100 parts c) (instant claim 14 and 17).
Regarding claim 9, Endo in view of Laufer renders obvious the compositions as set forth above and Endo further teaches the polymer compositions are suitable for forming molded articles including films, sheets, fabrics, fibers, cloth, composites, etc. ([0247]), and a plurality of end-use articles (see [0248]-[0251]). 


Response to Arguments/Amendments
	The 35 U.S.C. 103 rejection of claims 1-2, 4-7, 9-11 and 15-17 as unpatentable over Endo et al. (US PGPub 2010/0093888) in view of Laufer et al. (WO 2014/184116; using US PGPub 2016/0096951 for English language citations) is maintained. Applicant’s arguments (Remarks, pages 8-10) have been fully considered but were not found persuasive. 
	Applicant argues that Endo only requires polylactic acid, a carbodiimide and a phosphoric acid ester metal salt and that any further components are optional and still components which are readily envisioned by Endo as suitable for use. A teaching that a component is optional does not negate its relevance and selecting a known component from a list to meet a known requirement is not considered ingenious (MPEP 2144.07).
	Applicant appears to take the position that Endo would not have held the view that the materials Endo listed as suitable would in fact have been suitable alone or in combination. This is not persuasive. Endo explicitly teaches as suitable, and readily envisions, compositions which may optionally include components D) to L), which are known components selected for their intended uses. Endo teaches a finite list of D) to L) ([0089]) and provides relevant guidance with respect to each of D) to L) and the suitability of the components recited therein. Applicant also takes the position that the members taught by Endo with respect to each of D) to L) would not have been held as interchangeable alternatives by Endo. Given that Endo teaches the members of each of D) to L) as recognized equivalents (see MPEP 2144.06), Applicant’s argument is not persuasive. 
	Applicant argues one of ordinary skill would not find it obvious to select a polyvinyl chloride resin from the list of component D) of Endo and asserts Endo provides no guidance to select polyvinyl chloride from that list. Applicant’s argument is not persuasive. Endo teaches thermoplastic resins D) may be included and therefore one of ordinary skill would find is more than reasonable to do so. Additionally, Endo teaches polyvinyl chloride as a suitable thermoplastic resin one of ordinary skill may select and include in the composition from the short list of [0090]). One of ordinary skill 
	Applicant’s argument that the examples of Endo represent the “only possible teachings or suggestions” with respect to combinations of the optional components of Endo is not persuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). 
	Applicant argues that the rational used in rejection of the ranges of claims 5 and 6, now incorporated into independent claim 1, is “extreme” as the Office relies upon broad ranges in Endo. Applicant asserts that the ranges of Endo are not in connection with any particular materials within each “broad” class of additives. This is not persuasive and the Examiner maintains that Endo substantially overlaps with and renders taught the claimed ranges at issue. Endo teaches amount ranges which are suitable for use with respect to each of components D) to L). For Example, Endo very clearly teaches that when component D) is selected, it is present from 0.5 to 200 parts by weight to obtain an article having excellent properties ([0090]; [0121]). One of ordinary skill in selecting a component D) from Endo would readily understand amounts envisioned by Endo as suitable for the intended use of the component. One of ordinary skill would be similarly appraised of the suitable amount ranges when selecting the 
 
The 35 U.S.C. 103 rejection of claims 1, 3-7, 9-10 and 12-17 as unpatentable over Endo et al. (US PGPub 2010/0093888) in view of Laufer et al. (EP 3018124 A1; using US PGPub 2017/0334839 for English language citations) is maintained. Applicant’s arguments (Remarks, page 10) have been fully considered but were not found persuasive. 
	Applicant’s arguments to the primary reference of Endo have been substantially responded to by the Examiner above. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767